DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 5/13/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 5/13/2020 appears to be acceptable.

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Jang Seung-Hyun on 6/02/2021.

The application has been amended as follows: 

This listing of claims replaces all previous listings.

1.    (currently amended) A catalytic converter for a vehicle, comprising:
an inlet cone portion connected to an exhaust side of a turbocharger;
a converter housing connected to the inlet cone portion and configured to form an exhaust gas flow passage;
at least one catalyst element installed in the exhaust gas flow passage of the converter housing; and
a pin member installed inside the inlet cone portion;
wherein:
the turbocharger is configured to generate a swirl flow of exhaust gas on the exhaust side of the turbocharger and the swirl flow is configured to cause a difference in exhaust gas flow rate distribution within the inlet cone portion,
when the pin member is not attached to the inlet cone portion, a first region having a low flow rate uniformity is formed around a flow center in the inlet cone portion, and a second region having a high flow rate uniformity is formed an outer side of the first region in the inlet cone portion, and
the pin member is installed inside the inlet cone portion to be perpendicular to a flow direction of the exhaust gas in the second region.

2.    (previously presented) The catalytic converter for a vehicle of claim 1, wherein the inlet cone portion forms a circular inlet end.

3.    (previously presented) The catalytic converter for a vehicle of claim 2, wherein:
the inlet cone portion is provided with an insertion hole through which the pin member is inserted toward a center of the circular inlet end, and
the inlet cone portion includes a fastening boss configured to fasten the pin member inserted into the insertion hole.

4.    (previously presented) The catalytic converter for a vehicle of claim 3, wherein:
the pin member includes a head portion fastened to the fastening boss, and a pin shank portion integrally formed with the head portion.

5.    (canceled) 

6.    (currently amended) The catalytic converter for a vehicle of claim 1 [[5]], wherein:
the pin member is provided in a rectangular cross-sectional shape along a 

7.    (currently amended) The catalytic converter for a vehicle of claim 1 [[5]], wherein: a length of the pin member is equal to a radius of the first region.

8.    (currently amended) The catalytic converter for a vehicle of claim 1 [[5]], wherein: a thickness of the pin member is equal to a thickness of the exhaust flow in the second region.


Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.

Reasons for Allowance
In claim 1, the recitation of “the turbocharger is configured to generate a swirl flow of exhaust gas on the exhaust side of the turbocharger and the swirl flow is configured to cause a difference in exhaust gas flow rate distribution within the inlet cone portion, when the pin member is not attached to the inlet cone portion, a first region having a low flow rate uniformity is formed around a flow center in the inlet cone portion, and a second region having a high flow rate uniformity is formed an outer side of the first region in the inlet cone portion,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither 
Claims 2-4 and 6-8 are allowed due to dependency on claim 1.
The closest prior art references are considered to be US 10626768 in view of US 8925303 (pin-shaped glow plug rod) or US 10669916 in view of US 10494973 (pin-shaped sensor), which are considered to teach claim 1 as filed on 5/13/2020.  However, these references do not explicitly teach dimensions of their pin members and there is not sufficient evidence to assert that they act functionally similar to the pin member of claim 1 as amended above.  As a result, claim 1 is considered allowable over these references.  The further prior art cited consists of similar devices and exhaust mixing devices that are relevant to the invention but are at least equally deficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Monday, June 7, 2021